EXHIBIT 10.3

Money4Gold Holdings, Inc.

595 S. Federal Highway, Suite 600

Boca Raton, Florida 33432




September 30, 2009

Mr. Umut Vardar

Leadcreations.com, LLC

201 Alhambra Circle

Suite 501

Coral Gables, FL 33134




Re:

Accounts Payable Credit




Dear Umut:




This letter evidences our recent agreement through which Leadcreations.com, LLC
(“Leadcreations”) has agreed to reduce the accounts payable from Money4Gold
Holdings, Inc. (the “Company”) by $50,000 in exchange for the Company issuing to
Leadcreations 333,334 shares of common stock and 333,334 warrants exercisable at
$0.30 per share as provided in the confidential private placement memorandum
dated August 20, 2009.




Please complete the subscription agreement and submit it to me at your earliest
convenience.  Please also execute a copy of this letter agreement evidencing
your agreement to its terms.




 

Sincerely yours,

 

 

 

 

 

/s/ Daniel Brauser

 

Daniel Brauser

 

Chief Financial Officer




We hereby agree to the following:




LEADCREATIONS.COM, LLC










By:

/s/ Umut Vardar                     

 

Umut Vardar, Manager






